DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Heinz-Erian, et al. application filed with the Office on 7 October 2019.

Claims 1-15 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application is the US National Stage of an International Patent Application, PCT/EP2018/056965, which was filed on 20 March 2018.  The International Patent Application claims priority to a European Patent Application, EP 17166332.1, which was field on 12 April 2017.  Therefore, the effective filing date of the present application is 12 April 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 26 November 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.
	
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other 

Claim Interpretation
Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim (MPEP §2111.01(IV)(A)).  The instant application includes such explicit definitions, e.g., p. 4, lines 24-31; p. 6, line 14-15; p. 12, lines 1-3 and 31-33; and p. 13, line 26-27, of the specification as filed.

The term “optionally” within the instant claims renders the following claim limitations as not necessarily present in the prior art for the present invention to be taught.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published International Patent Application to Willis (WO 87/00168; hereinafter, “Willis”).

Regarding claim 1, Willis discloses a sensor, as a disposable test card (p. 32, lines 10-12) for the potentiometric determination of ion content of a sample, in particularly for determination of ions (e.g., sodium) and the concentration of other components (e.g., creatinine) in a biological fluid (p. 18, line 26 – p. 19, line 7; p. 32, lines 20-27; Figures 1 and 2; which reads upon the instantly claimed, “[a] single-use test-strip for the quantitative determination of sodium concentration and creatinine concentration in a patient’s urine sample”).  Willis teaches the sensor comprises a handle (5) and a frame or body (40) having an upper section (42) and a lower section (44) (p. 32, lines 3-4 & 28-31; said handle and frame would necessarily be electrically insulating to keep from interfering with the potentiometric measurement; this reads upon “a substrate which either is electrically insulating or which has an electrically insulating layer applied thereon”).  Willis also teaches the sensor includes ion-selective electrodes positioned within openings of the frame (p. 32, lines 28-31; which reads upon, “an electrode assembly applied on said substrate or on said electrically insulating layer”).  Willis further teaches the sensor may include an ion selective electrode for the measurement of creatinine (p. 58-62, “Example 8  Preparation of an Ion Selective Electrode for the Measurement of Creatinine”; reading upon “one creatinine-selective working electrode”) and an ion selective electrode for the one sodium-selective working electrode”).  Additionally, Willis teaches all measurements were made versus a double junction Ag/AgCl reference electrode (p. 63, lines 7-8; which reads on the limitation “either one joint reference electrode for both said sodium-selective working electrode and said creatinine-selective working electrode, or a reference electrode for said sodium-selective working electrode and a separate reference electrode for said creatinine-selective working electrode”).  Willis also teaches electrical potential can be determined using a potentiometric measuring device (p. 1, lines 22-24; which inherently reads upon the instantly claimed, “an interface for electrically connecting said electrode assembly to a readout-meter device”).

Regarding claims 2, 4, and 14, Willis teaches all the limitations of instant claim 1.  Willis teaches a PVC membrane selective to sodium ions (p. 63, line 15) and a PVC membrane with sensitive to creatininium (p. 60, lines 1-20).  As to the “suitable deposition technique” portion of claim 4 and claim 14, these are product-by-process claim limitations (MPEP §2113(I)).  As Willis teaches the structure recited in instant claim 1 and 2, the claims are unpatentable even though the prior art invention is made by a different process.

Regarding claim 6, electrode leads to the taught electrometer are inherently required for the invention disclosed by Willis to operate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Willis.

Regarding claim 7, Willis teaches the limitations of claim 1, as outlined above.
Willis does not recite any relative surface size between the reference electrode and working electrode.
However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and .

Allowable Subject Matter
Claims 3, 5, 8-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Willis reference does not teach or suggest the substrate is formed of any of the recited materials (as required by claims 3 and 15), nor does Willis not teach or suggest neutral electrodes (required by claim 5), nor does Willis not teach or suggest a controller including an analog/digital converter (as required by claims 8-13). 

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
11 February 2022